Hasbrouck, J.
(dissenting). I dissent. The duty rests upon the driver of a vehicle in crossing railroad tracks to exercise reasonable care in assuring himself that he can do so in safety. He has but one thing to make sure of — the location of any on-coming train and to avoid it. Ordinarily it cannot be stopped in time to avoid him. (Baltimore & Ohio R. R. Co. v. Goodman, 275 U. S. 66.) When he reached the southerly track of the spur and looked to the east he could not see the main track, the location of which he knew, beyond thirty feet. To proceed to cross the main track which was twenty-six feet away without again looking to the east was to neglect safety and commit the event to chance. (Miller v. N. Y. C. R. R. Co., 226 App. Div. 205; affd. 252 N. Y. 546.)